 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   RAMONA RIGNEY,

 9                             Petitioner,               Case No. C19-548-RSL

10          v.                                           ORDER OF DISMISSAL

11   ISRAEL JACQUEZ, et al.,

12                             Respondents.

13

14          The Court, having reviewed Petitioner’s petition for writ of habeas corpus, the Report

15   and Recommendation of Michelle L. Peterson, United States Magistrate Judge, any objections

16   thereto, and the remaining record, hereby finds and ORDERS:

17          (1)    The Report and Recommendation is approved and adopted.

18          (2)    Petitioner’s federal habeas petition (Dkt. # 4) is DENIED, and this action is

19   DISMISSED with prejudice.

20

21          Dated this 30th day of July, 2019.

22

23
                                                         A
                                                         Robert S. Lasnik
                                                         United States District Judge


     ORDER OF DISMISSAL - 1
